Citation Nr: 0409047	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from September 1934 to 
September 1937 and from December 1941 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefit sought on appeal.  The 
appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and requested all the relevant 
evidence she identified in order to assist her in 
substantiating her claim for VA compensation benefits.

2.  The veteran died in July 1988.

3.  At the time of his death, service connection had not been 
established for any disability.

4.  The preponderance of the competent and probative evidence 
of record indicates that the arteriosclerotic heart disease 
that caused the veteran's death was not incurred in service 
and was not related to a service-connected disability.




CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the heart disease that caused the 
veteran's death was caused by malaria that he contracted 
while in service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ, in this case the RO) decision on a claim 
for VA benefits.  In this case, the initial RO decision was 
made in September 2001, and the VCAA notice was provided to 
the claimant in December 2002.  Assuming, however, solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, that notice is to be provided before the initial 
unfavorable decision, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, a substantially complete application was 
received in June 2000.  Thereafter, in a rating decision 
dated in September 2001, the RO denied that claim.  In 
December 2002 the RO provided the section 5103(a) notice to 
the appellant by informing her of the provisions of the VCAA 
and the specific evidence required to substantiate her claim 
for service connection for the cause of the veteran's death.  
The RO also informed her of the information and evidence that 
she was required to submit, and the evidence that the RO 
would obtain on her behalf.  The RO instructed her to 
identify any evidence that was relevant to her claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on her behalf.  As an 
alternative, she could submit the required evidence directly 
to the RO.  The RO also instructed her to submit any evidence 
in her possession that pertained to her claim.  The RO 
informed her that although VA would make reasonable efforts 
to obtain the evidence not in her possession, it was 
ultimately her responsibility to provide the evidence in 
support of her claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
claimant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strict compliance with the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C.A. § 5103(a) from the general statutory command 
set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the claimant to overcome.  See Pelegrini, 17 Vet. App. at 
421-22.  Similarly, a claimant is not compelled under 38 
U.S.C.A. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the RO did not issue the section 5103(a) notice to 
the appellant until December 2002, the RO informed the 
appellant of the evidence needed to substantiate her claim in 
August 2000, prior to the September 2001 decision.  In the 
August 2000 notice the RO informed the appellant that she was 
responsible for submitting proof of death, medical evidence 
showing that the disability causing or contributing to cause 
the veteran's death was incurred in service, or medical 
evidence showing that the disability causing or contributing 
to cause the veteran's death was caused by a disability that 
began in service.  The RO also informed her that the RO would 
obtain the veteran's service medical records and any records 
from a VA medical center (MC), and that she was responsible 
for obtaining any private medical records.  Although the 
August 2000 notice was provided to the appellant in the 
context of establishing a well-grounded claim, which concept 
was eliminated by the VCAA, that notice was, nonetheless, 
sufficient to inform her of the evidence needed to 
substantiate her claim because the evidentiary requirements 
are the same.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

While the notice provided to the appellant in December 2002 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the case was re-
adjudicated and a statement of the case was provided to the 
appellant in March 2003.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding the 
decision in Pelegrini, the Board finds that to decide the 
appeal would not be prejudicial to the appellant.  The Board 
also finds that VA has fulfilled its obligation to inform the 
appellant of the evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death.  
See 38 U.S.C.A. § 5103 (West 2002).  

Duty to Assist

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain the 
veteran's service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The appellant is also required to provide the 
information necessary to obtain this evidence.  In a claim 
for compensation benefits, VA will obtain a medical opinion 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO requested the veteran's service medical records, and 
was informed by the National Personnel Record Center (NPRC) 
that, had the veteran's records been at that facility in 
1973, the records would have been destroyed in the fire that 
occurred at that time.  In an attempt to reconstruct the 
service medical records the NPRC searched the records of the 
Department of the Army's Surgeon General, and those records 
were provided to the RO.

The appellant reported that the veteran had received medical 
care from multiple providers during his lifetime and in 
conjunction with his death, but that she had been informed 
that the treatment records had been destroyed.  The RO 
requested private treatment records from other sources she 
identified, but was informed that those records had also been 
destroyed.  The appellant has presented some of the veteran's 
private treatment records and the death certificate in 
support of her claim.  In addition, the appellant has 
submitted a medical opinion regarding the claimed nexus 
between malaria and the development of cardiovascular 
disease.  In light of that opinion, the Board finds that an 
additional medical opinion is not necessary in order to 
adjudicate the appellant's claim.

The appellant and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to her appeal, and in 
February 2003 she reported that she had no additional 
evidence to submit.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
appellant's claim and that no reasonable possibility exists 
that any further assistance would aid the appellant in 
substantiating her claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b), 
(c) (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The death certificate shows that the veteran died in July 
1988.  The immediate cause of death was cardiac arrest, 
lasting minutes, which was due to or a consequence of 
arteriosclerotic heart disease, which had existed for years.  
No other disorders are shown to have contributed to his 
death.

At the time of his death in July 1988, service connection had 
not been established for any disability; nor had the veteran, 
during his lifetime, claimed entitlement to compensation 
benefits for any disability.  The records from the Surgeon 
General of the Army indicate that he was hospitalized in 
November 1944, while serving in the Southwest Pacific, for 
acute cystitis.  No records pertaining to any other illnesses 
were located.

The appellant has submitted private treatment records 
documenting the treatment the veteran received for severe 
dilated cardiomyopathy with severe end-stage congestive heart 
failure, most likely due to ischemia; atrial fibrillation 
with rapid ventricular response; and left ventricular clot by 
echocardiography, beginning in April 1987.  He had a history 
of hypertension and diabetes mellitus, but was believed to 
have had a healthy heart until shortly before April 1987.  
The medical records do not provide any etiology for the heart 
disease.

In multiple statements beginning in September 2000 the 
appellant has asserted that the veteran had malaria while in 
service, that he had relapses of malaria after his separation 
from service, and that the malaria parasite caused the heart 
disease that resulted in his death.  In support of her 
contentions she submitted a September 2000 medical opinion 
from the cardiologist who had treated the veteran for the 
heart disease.

The cardiologist stated that he had conducted a search of the 
medical literature regarding a possible relationship between 
malaria and cardiomyopathy, but found little information.  He 
cited to one article, which he provided, which indicates that 
although acute cardiac changes may occur with malaria, the 
study found that "persistent cardiac damage following 
malaria infection is rare."  He stated that, based on the 
information he had then gathered, the literature did not 
support a strong correlation between congestive heart failure 
and malaria.  

The appellant has presented multiple Internet research 
articles regarding the cause and prevention of malaria.  None 
of those articles reflect any relationship between a malaria 
infection and the development of cardiovascular disease.

Although the appellant has stated that the veteran reported 
having had malaria while in service, and that he had 
recurrences after separation, those assertions are not 
supported by any medical evidence.  As a lay person the 
appellant is competent to provide evidence of observable 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
She is not, however, competent to provide evidence of a 
medical diagnosis, or to relate a disorder to a given cause.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Her 
statements are not probative, therefore, of whether the 
veteran had malaria, or of a nexus between the heart disease 
that caused his death and any disease or injury incurred in 
service.

Assuming, for the sake of argument, that the veteran did have 
malaria in service, the medical evidence does not show a 
nexus between malaria and heart disease.  Although the 
appellant contends that the cardiologist's opinion supports 
her contention that the veteran's heart disease was caused by 
malaria, the cardiologist found to the contrary; he stated 
that a review of the medical literature did not support a 
relationship between malaria and chronic heart disease.  The 
only probative evidence shows, therefore, that malaria did 
not materially contribute to cause the veteran's heart 
disease and subsequent death.

In summary, there is no probative evidence available showing 
that the veteran contracted malaria in service, or that 
malaria materially contributed to cause his death.  For these 
reasons the Board has determined that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.




ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



